Citation Nr: 0312025	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  91-47 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to an initial rating in excess of 0 percent 
for reactive arthritis/ Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to June 
1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1990 decision by the RO in Togus, 
Maine which, in pertinent part, granted service connection 
and a 0 percent rating for reactive arthritis/Reiter's 
syndrome.  The veteran appealed for a higher rating for 
reactive arthritis/Reiter's syndrome, and appealed the denial 
of service connection for a low back and hip condition.  A 
personal hearing was held before an RO hearing officer in 
March 1991.  In November 1992, May 1996, and March 1997, the 
Board remanded these issues to the RO for further evidentiary 
development.  In a November 2000 decision, the Board denied 
service connection for a low back/hip disorder, and denied a 
rating in excess of 0 percent for reactive arthritis/Reiter's 
syndrome.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2001 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and the issues remanded; the joint motion was granted by a 
September 2001 Court order. The case was subsequently 
returned to the Board.

The Board notes that during the course of the appeal, an 
increased 100 percent rating was assigned for service-
connected organic brain syndrome, and the RO has determined 
that the veteran is permanently and totally disabled.




REMAND

In August 2002, the Board undertook additional development of 
the veteran's claims for entitlement to service connection 
for a low back disability, service connection for a bilateral 
hip disability, and a higher initial rating for reactive 
arthritis/Reiter's syndrome, pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2) (2002).  In Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003) the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  As such, although 
the Board has obtained VA medical records and a report of a 
VA examination, the case must be remanded to the RO for 
readjudication and preparation of a supplemental statement of 
the case, with consideration of any additional evidence 
received since the March 2000 supplemental statement of the 
case.  38 C.F.R. § 19.31 (2002).

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Under the VCAA, VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO should provide the veteran and his 
representative with any of the pertinent provisions of the 
VCAA that might apply to his claims.  


In light of the foregoing, the case is remanded to the RO for 
the following action:
	
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2002) are fully complied with and 
satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), they should be 
given the opportunity to respond.

2.  The RO should review all of the 
evidence received since the March 2000 
supplemental statement of the case, and 
readjudicate the veteran's claims for 
entitlement to service connection for a 
low back disability, service connection 
for a bilateral hip disability, and a 
higher initial rating for reactive 
arthritis/Reiter's syndrome.  If the 
claims remain denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




